Citation Nr: 0722452	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-28 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, spouse and a friend




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 through 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran's service connection claim for PTSD was denied 
in February 1995, and not appealed.

2. Since February 1995, medical evidence showing symptoms of 
PTSD has been received, as has evidence of in-service 
stressors.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for PTSD; the 
claim is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) 
(West 2005); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for PTSD.  While the RO reopened the veteran's 
claim and considered the issue on a de novo basis, the Board 
is not bound by that determination and is, in fact, required 
to conduct an independent new and material evidence analysis 
in claims involving final rating decisions.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claim that has been denied, and not appealed, will not be 
reopened and allowed. 
38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a). The veteran filed this claim in August 
2002. The same claim was previously denied in February 1995 
and an appeal was not perfected at that time.

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108; 
38 C.F.R. § 3.156. New evidence means existing evidence not 
previously submitted to agency decisionmakers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative. Id. Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance. Id.

In this case, the claim was originally denied in February 
1995, because there was no evidence of PTSD diagnosis, plus 
no evidence of combat in service.  See February 1995 rating 
decision.  Since the February 1995 denial, which was not 
appealed, relevant evidence has been added to the claims 
folder. In particular, VA outpatient treatment records have 
been received showing continuing symptoms of PTSD.  
See records from VA Medical Center in Lake City dated January 
2003, September 2003, January 2004, March 2004, March 2005, 
and October 2005.  A June 2006 outpatient treatment note 
shows a diagnosis of PTSD, but without explanation.  Also, a 
photocopy of a February 2007 VA prescription shows medication 
for PTSD.  However, a February 2007 outpatient treatment note 
also indicated "fluctuating" PTSD symptoms.  As such, there 
is evidence specifically addressing the issue of whether the 
veteran has a current PTSD diagnosis.  Also, a December 2006 
buddy statement corroborates testimony from the veteran's 
March 2007 Board hearing with regard to whether the veteran 
is in fact a combat veteran.  This evidence clearly relates 
to unestablished facts necessary to substantiate the 
veteran's claim, and because this evidence was not in the 
claims folder at the time of the last final appeal, it is 
both new and material to the claim. Accordingly, the claim is 
reopened.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim to reopen.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In light of the determinations 
reached in this case, no prejudice will result to the veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD; to this 
extent only, the appeal is granted.






REMAND

The veteran's claim for service connection is not ready for 
appellate review at this time.  Current VA outpatient 
treatment records repeatedly show that the veteran may have 
PTSD.  See records from VA Medical Center in Lake City dated 
January 2003, September 2003, January 2004, March 2004, March 
2005, and October 2005; also see February 2007 prescription 
information.  For service connection there must exist medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994).  38 C.F.R. § 3.304(f) (2006).  To date, VA has 
not afforded the veteran an examination to determine whether 
he has such a current diagnosis.  

Also, 38 C.F.R. § 3.304(f) requires a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).  
The veteran contends that, during his time in Vietnam, he was 
on the base during the Tet Offensive, was required to fire 
weapons and received enemy fire, and saw dead bodies.  See 
hearing transcript at pages 6, 8, and 12.  A buddy statement 
dated December 2006 was submitted into the record at the time 
of the Board hearing. This statement was from a person that 
served in Vietnam with the veteran and it tends to 
corroborate the statements made by the veteran at the 
hearing.  The veteran also submitted photocopies of paperwork 
submitted to the National Personnel Records Center requesting 
a combat action ribbon.  There is not, however, evidence that 
the veteran's request was answered.  Complete records 
regarding the veteran's combat status should be associated 
with the claims folder, and an official finding as to whether 
the veteran is a combat veteran should be made.  These 
records are in the control of a federal department, and 
therefore fall under VA's duty to assist.  38 C.F.R. 
§ 3.159(c)(2) (2006).




Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159, including obtaining all relevant 
evidence in support of the veteran's 
claimed in-service stressors and combat 
status, as well as any non-duplicative VA 
treatment records.  Associate all records 
obtained with the claims folder.

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic psychiatric 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
psychiatric examiner should identify the 
specific stressors supporting such a 
diagnosis.  Any PTSD diagnosis must conform 
to the requirements of DSM-IV.

Send the claims folders, including a copy 
of this REMAND, to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  All relevant evidence used in 
the examiner's analysis should be 
referenced in his report.

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


